Per curiam.
This is a child custody case before this court on interlocutory appeal. The husband and wife separated in 1976 and she and their two children moved, with his approval, to Memphis, Tennessee. The husband kept the children at the end of their visit with him in the summer of 1978 and he filed suit for divorce and child custody, serving her in Tennessee. The wife filed an answer and counterclaim for divorce and alimony but filed an *129objection to the court’s jurisdiction as to the child custody issue.
Argued January 10, 1979
Decided January 31, 1979
Rehearing denied February 14, 1979.
Dann, Blackburn, Goldin & Bloomfield, James C. Blackburn, Sell, Comer & Popper, John A. Draughon, John D. Comer, for appellant.
O’Neal, Stone & Brown, KiceH. Stone, H. T. O’Neal, Jr., for appellee.
Matthews v. Matthews, 238 Ga. 201 (232 SE2d 76) (1977), is not applicable because no prior adjudication of temporary or permanent custody has been made. The Uniform Child Custody Jurisdiction Act, Ga. L. 1978, pp. 258-275, was not applicable because it did not go into effect until January 1, 1979.
The juvenile court to which this issue was transferred did not err in deciding that it had authority to award temporary custody of the children to the husband pending a final hearing. Milner v. Gatlin, 139 Ga. 109, 112 (76 SE 860) (1912); Painter v. Painter, 231 Ga. 184 (200 SE2d 888) (1973).

Judgment affirmed.


All the Justices concur.